Exhibit 10.1

 

Execution Version

 

IRREVOCABLE UNDERTAKING

 

To:

Atlantic Industries (the Offeror)

 

PO Box 309GT

 

Ugland House

 

South Church Street

 

George Town

 

Grand Cayman

 

Cayman Islands

 

 

From:

China Hui Yuan Juice Holdings Co., Ltd. (the Shareholder)

 

Scotia Centre

 

4th Floor

 

P.O. Box 2804

 

George Town

 

Grand Cayman

 

Cayman Islands

 

 

 

Mr. Zhu Xinli (the Guarantor)

 

c/o Beijing Huiyuan Beverage & Food Group Limited

 

Beixiaoying Town

 

Shunyi District

 

Beijing

 

People’s Republic of China

 

31 August 2008

 

Dear Sirs,

 

Offer for China Huiyuan Juice Group Limited (Huiyuan)

 

The Shareholder understands that an offer is to be made by or on behalf of the
Offeror to acquire all the issued ordinary shares of Huiyuan (the Share Offer),
to acquire all the outstanding convertible bonds of Huiyuan (the Convertible
Bond Offer) and to cancel all the outstanding share options of Huiyuan (the
Option Offer and, together with the Share Offer and the Convertible Bond Offer,
the Offers), substantially on the terms of the draft announcement attached as
Schedule 3 to this Deed (the Announcement) or on such other terms as may be
agreed between the Offeror and Huiyuan or as may be required to comply with the
requirements of the Securities and Futures Commission of Hong Kong (the SFC),
the Hong Kong Code on Takeovers and Mergers (the Code), The Stock Exchange of
Hong Kong Limited (the Stock Exchange) or the Rules Governing the Listing of
Securities on the Stock Exchange (the Listing Rules). This Deed sets out the
terms and conditions on which the Shareholder will accept the Share Offer when
it is made and sets out certain undertakings to be given by the Offeror to the
Shareholder. The Guarantor has agreed to guarantee the performance by the
Shareholder of its obligations under this Deed.

 

A reference in this Deed to the Offers, the Share Offer, the Convertible Bond
Offer or the Option Offer also includes any new, increased, renewed or revised
offers made by or on behalf of the Offeror to acquire shares in Huiyuan, to
acquire the outstanding convertible bonds of Huiyuan or to cancel the share
options of Huiyuan, as the case may be, provided that the terms of such offers
are no less favourable to acceptors than the terms set out in the Announcement.

 

Terms defined in Schedule 1 hereto shall have the same meaning in this Deed.

 

Dealings and undertakings

 

1.                                       The Shareholder undertakes to the
Offeror that before the Offers close, lapse or are withdrawn, it shall not:

 

1

--------------------------------------------------------------------------------


 

(a)                                  sell, transfer, Encumber, or otherwise
dispose of any interest in any Relevant Shares or any Convertible Bonds, other
than pursuant to its acceptance of the Share Offer or the Convertible Bond
Offer;

 

(b)                                 accept any other offer in respect of the
Relevant Shares or the Convertible Bonds;

 

(c)                                  vote in favour of any resolution to approve
any scheme of arrangement of Huiyuan which is proposed in competition with the
Offers; or

 

(d)                                 except upon exercise of its rights of
conversion under the Convertible Bonds, acquire, and shall not permit any person
acting in concert with it, to acquire any Shares or any warrants, options,
subscription rights or other rights to subscribe for, acquire or convert into
such Shares or any interest therein or agree to do so without the prior written
consent of the Offeror.

 

2.                                       The Guarantor undertakes to the Offeror
that before the Share Offer closes, lapses or is withdrawn, it shall not, and
shall procure that none of his Affiliates shall, enter into any contract or
arrangement with any Group Company without the prior written consent of the
Offeror, except: (i) pursuant to and in accordance with the terms of any
existing contract between the Guarantor and/or any of his Affiliates and a Group
Company; and (ii) for contracts or arrangements entered into in the ordinary
course of business of the Group and on normal arms’ length commercial terms and
which would be treated as de minimis transactions under Rule 14A.31 of the
Listing Rules.

 

Undertaking to accept the Offers

 

3.                                       In consideration of the Offeror’s
undertakings in paragraph 5, the Shareholder undertakes to the Offeror that it:

 

(a)                                  shall accept the Share Offer in respect of
the Relevant Shares in accordance with the procedure for acceptance set out in
the formal offer document to be issued by or on behalf of the Offeror and
Huiyuan in connection with the Offers (Composite Document) not later than seven
days after the Offeror posts the Composite Document to Huiyuan shareholders;

 

(b)                                 shall use its reasonable efforts to cause
HKSCC Nominee Limited (HKSCC) to accept the Share Offer in accordance with the
procedure for acceptance set out in the Composite Document not later than seven
days after the Offeror posts the Composite Document;

 

(c)                                  shall not withdraw any acceptances of the
Share Offer and will use its reasonable efforts to cause HKSCC not to do so;

 

(d)                                 shall sell the Relevant Shares free of any
Encumbrance and together with all rights of any nature attaching to those
Shares, including the right to all dividends, and other distributions, declared,
made or paid on or after the date of the Announcement; and

 

(e)                                  shall, once the Share Offer has become or
has been declared unconditional in all respects, take all steps required of it
under the terms of the Convertible Bonds to convert all its Convertible Bonds
into Shares and:

 

(i)                                     upon becoming the registered holder of
such Shares, it shall accept the Share Offer in respect of all such Shares in
accordance with the procedure

 

2

--------------------------------------------------------------------------------


 

for acceptance set out in the Composite Document not later than seven days after
becoming the registered holder of such Shares;

 

(ii)           it shall not withdraw any acceptances of the Share Offer in
respect of such Shares; and

 

(iii)          it shall sell such Shares free of any Encumbrance and together
with all rights of any nature attaching to those Shares, including the right to
all dividends, and other distributions, declared, made or paid on or after the
date of the Announcement; or

 

(f)            if either: (i) upon the Share Offer becoming or being declared
unconditional in all respects, there is insufficient time for it to convert the
Convertible Bonds into Shares according to the timetable of the Offers as
stipulated by the Code; or (ii) it is prevented or is unable to convert the
Convertible Bonds into Shares for any other reason:

 

(i)            it shall accept the Convertible Bond Offer in respect of all the
Convertible Bonds in accordance with the procedure for acceptance set out in the
Composite Document not later than seven days after the Share Offer becomes or is
declared unconditional in all respects;

 

(ii)           it shall not withdraw any acceptances of the Convertible Bond
Offer; and

 

(iii)          it shall sell the Convertible Bonds free from any Encumbrance of
any nature whatsoever and together with all rights of any nature attaching to
those Convertible Bonds, including the right to all interest payments paid on or
after the date of the Announcement.

 

Documentation

 

4.                                       The Shareholder and the Guarantor
consent to:

 

(a)                                  this Deed and the Deed of Non-Competition
being disclosed to the SFC and the Stock Exchange;

 

(b)                                 the inclusion of references to them,
particulars of this Deed and of the Deed of Non-Competition, and their
respective holdings of relevant securities of Huiyuan by them being included in
the Announcement and the Composite Document; and

 

(c)                                  this Deed and the Deed of Non-Competition
being made available for inspection as required by Note 1 to Rule 8 of the Code
or the Listing Rules.

 

Offeror’s undertakings

 

5.                                       The Offeror agrees with the Shareholder
and the Guarantor that:

 

(a)                                  it will make the Offers in accordance with
the Announcement and the Announcement will be released substantially in the form
attached (or in such other form as may be agreed between the Offeror and the
Shareholder or as may be required to comply with the requirements of the SFC or
the Stock Exchange) within ten Business Days of the date of this Deed(or such
later date as the Offeror and the Shareholder may agree);

 

(b)                                 it shall, at its own cost, use all
reasonable efforts to ensure that the Pre-Condition

 

3

--------------------------------------------------------------------------------


 

is fulfilled promptly after the date of the Announcement, and in any event, no
later than the First Long Stop Date;

 

(c)                                  without prejudice to the generality of
paragraph 5(b) above, it shall initiate contact with the relevant Governmental
Authority relating to the satisfaction of the Pre-condition within seven days of
the date of the Announcement with a view to making the PRC Antitrust Filing
within 20 days of the date of the Announcement;

 

(d)                                 it shall not announce a change to the
initial First Long Stop Date without the prior consent of the Shareholder; and

 

(e)                                  subject to the Share Offer becoming or
being declared unconditional in all respects:

 

(i)            it shall procure that Huiyuan complies with its material
obligations under the Supply Contract;

 

(ii)           it undertakes that, throughout the term of the Supply Contract,
neither it nor any of its Affiliates, including the Group Companies, will invest
or acquire any interest, whether direct or indirect, in any business or
operation in the People’s Republic of China that competes with the Upstream
Business, provided nothing in this sub paragraph 5(e)(ii) shall affect any
existing investment or investments which it or its Affiliates has as at the date
of this Deed; and

 

(iii)          it confirms that it is its current intention that the brand name
“Huiyuan” will continue to be used in the juice business in the PRC of the
Offeror and its Affiliates.

 

Co-operation in relation to Pre-Condition

 

6.                                       The Offeror, the Shareholder and the
Guarantor shall, and, in the case of the Shareholder and the Guarantor, shall
use all reasonable efforts to procure that Huiyuan shall, use all reasonable
endeavours to co-operate with each other in any dealings with or submissions to
any Governmental Authority in connection with the Share Offer to ensure that the
Pre-Condition is satisfied promptly after the date of the Announcement and, in
connection with such co-operation, the Offeror, the Shareholder and the
Guarantor agree that:

 

(a)                                  each party shall notify the other parties
and their advisers (and provide copies or, in the case of non-written
communications, details) of any requests from or other communications with any
Governmental Authority relating to the Pre-Condition, provided that each party
shall not be required to disclose to the other parties any confidential
information or business secrets which have not previously been disclosed to such
parties (such information to be exchanged only on a counsel-to-counsel basis by
the parties’ advisers), and shall promptly comply with such requests;

 

(b)                                 each party shall consult and cooperate with
the other parties and their advisers prior to the submission of any
notifications, filings, presentations and memoranda, or other communication
orally or in writing, of any responses, arguments, proposals and analyses to any
Governmental Authority regarding the Pre-Condition and shall take into account
any reasonable comments and requests of the other parties and their advisers,
provided that each party shall not be required to disclose to the other parties
any confidential information or business secrets which have not previously been
disclosed to such parties (such information to be

 

4

--------------------------------------------------------------------------------


 

exchanged only on a counsel-to-counsel basis by the parties’ advisers);

 

(c)                                  all material discussions, telephone calls
and meetings with a Governmental Authority regarding the Pre-Condition shall
include representatives of the Offeror, Huiyuan and the Shareholder, or their
advisers, to the extent that such discussions, telephone calls and meetings
relate to information that is not confidential information or business secrets
which have not previously been disclosed to the other parties (such information
to be exchanged only on a counsel-to-counsel basis by the parties’ advisers);
and

 

(d)                                 each party shall regularly review with the
other parties and their advisers the progress of any notifications or filings
submitted in order to satisfy the Pre-Condition with a view to obtaining
clearance from any Governmental Authority at the earliest reasonable
opportunity.

 

Warranties

 

7.                                       The Shareholder warrants to the Offeror
in terms set out in Schedule 2 to this Deed (the Warranties) as at the date of
this Deed and the Completion Date, by reference to the facts and circumstances
existing as at such dates respectively.

 

8.                                       Each of the Warranties shall be
construed as a separate and independent warranty and (except where expressly
provided to the contrary) shall not be limited or restricted by reference to or
inference from the terms of any other Warranty.

 

9.                                       The Warranties are given subject to and
are qualified by, any fact, matter or circumstance which has been Disclosed.

 

10.                                 The Shareholder undertakes to the Offeror
that, as soon as reasonably practicable upon it becoming aware, between the date
of this Deed and the Completion Date, of any fact, matter or circumstance
relating to any member of the Group, which may constitute a breach of any of the
Warranties as at the date of this Deed and/or would constitute a breach if they
were repeated at the Completion Date by reference to the facts and circumstances
then subsisting, it will promptly disclose in writing such fact, matter or
circumstance to the Offeror.

 

11.                                 The liability of the Shareholder for any
Claim shall be limited in the following manner:

 

(a)                                  the liability of the Shareholder for any
Claim shall not exceed 41.53% of such Claim other than a Claim involving a
breach of any statements set out under Part A of Schedule 2 to this Deed (the
Title Warranties) provided that the maximum aggregate liability of the
Shareholder arising from a breach of the Title Warranties together with all
other Claims shall not exceed an amount equal to the Consideration received by
the Shareholder under the Share Offer (or an equivalent amount in any other
currency);

 

(b)                                 the Shareholder shall not be liable for any
Claim unless the aggregate amount of the liability of the Shareholder for Claims
brought against the Shareholder  exceeds HK$160,000,000 (or an equivalent amount
in any other currency), in which event the Shareholder will be liable for the
full amount and not just the excess;

 

(c)                                  the Shareholder shall not be liable in
respect of a Claim unless the Offeror has given the Shareholder written notice
of the Claim (stating in reasonable detail the

 

5

--------------------------------------------------------------------------------


 

nature of the Claim and, if practicable, the amount claimed) on or before the
date which is eighteen months after the Completion Date;

 

(d)                                 any Claim shall (if it has not been
previously satisfied, settled or withdrawn) be deemed to have been withdrawn 6
months after the notice is given pursuant to paragraph 11(c) above, unless legal
proceedings in respect of it have been commenced by being both issued and
served. No new Claim may be made in respect of the facts, matters, events or
circumstances giving rise to any such withdrawn Claim;

 

(e)                                  if any Claim is based upon a liability
which is contingent only, the Shareholder shall not be liable to pay unless and
until such contingent liability gives rise to an obligation to make a payment
(but the Offeror has the right under paragraph 11(c) above to give notice of
that Claim before such time);

 

(f)                                    the Shareholder shall not be liable for
any Claim to the extent that it would not have arisen but for, or has been
increased or not reduced as a result of, any voluntary act, omission or
transaction carried out after the Completion Date by the Offeror or any of its
Affiliates (or its or their respective directors, employees or agents or
successors in title) outside the ordinary and usual course of business of a
Group Company as at the Completion Date;

 

(g)                                 the Offeror shall procure that all
reasonable steps are taken to avoid or mitigate any loss or damage which it may
suffer in consequence of any breach by the Shareholder of the terms of this Deed
or any fact, matter, event or circumstance likely to give rise to a Claim;

 

(h)                                 the Shareholder shall not be liable in
respect of any Claim to the extent that the amount of such Claim is covered by a
policy of insurance effected by or for the benefit of the Group Companies;

 

(i)                                     the Shareholder shall not be liable for
any Claim if and to the extent it is attributable to, or the amount of such
Claim is increased as a result of: (i) any legislation not in force at the date
of this Deed; (ii) any change of law (or any change in interpretation on the
basis of case law), regulation, directive, requirement or administrative
practice; or (iii) any change in the rates of taxation in force at the date of
this Deed;

 

(j)                                     the Offeror shall not be entitled to
recover damages or obtain payment, reimbursement, restitution or indemnity more
than once in respect of any one liability, loss, cost, shortfall, damage,
deficiency, breach or other set of circumstances which gives rise to more than
one Claim; and

 

(k)                                  if a breach of the Warranties is capable of
remedy, the Offeror shall only be entitled to compensation if it gives the
Shareholder written notice of the breach and the breach is not remedied within
30 days after the date on which such notice is served on the Shareholder.

 

12.                                 Nothing in this Deed shall limit or exclude
the liability of the Shareholder to the extent that such liability arises as a
result of its own fraud.

 

13.                                 The Shareholder undertakes, if any Claim is
made against it under this Deed, not to make any claim against any member of the
Group or, except where such claim arises out of any fraudulent act by the person
against whom the claim is to be made, any director, employee of the Group on
which the Shareholder may have relied before agreeing to any terms of

 

6

--------------------------------------------------------------------------------


 

this Deed.

 

14.                                 The Guarantor warrants to the Offeror, as at
the date of this Deed and the Completion Date, by reference to the facts and
circumstances existing as at such dates respectively, that:

 

(a)                                  he has obtained or satisfied all regulatory
and other approvals, and any other conditions, necessary to execute and perform
his obligations under this Deed; and

 

(b)                                 the execution and delivery by him of this
Deed, and the performance and completion of this Deed by him:

 

(i)            will not infringe any applicable laws;

 

(ii)           will not result in any breach of the terms of, or constitute a
default under, any instrument, agreement or governmental, regulatory or other
judgment, decree or order to which he is a party or by which he is bound; and

 

(iii)          will not conflict with any certificates, licences or permits he
holds that enables him to carry on any business or operations operated by him;
and

 

(c)                                  this Deed constitutes legal, valid and
binding obligations of him enforceable in accordance with its terms.

 

15.                                 Each of the Shareholder and the Guarantor
acknowledges that the Offeror has entered into this Deed in reliance upon the
Warranties and the warranties set out in paragraph 14.

 

Termination

 

16.                                 This Deed shall automatically terminate if:

 

(a)                                  the Announcement is not released within ten
Business Days of the date of this Deed (or such later date as the Offeror and
the Shareholder may agree);

 

(b)                                 the Offers are not made (by posting of the
Composite Document) by the Latest Despatch Date;

 

(c)                                  the Offers include any material terms or
are subject to any conditions other than those set out in the draft of the
Announcement; or

 

(d)                                 the Share Offer lapses or is withdrawn.

 

17.                                 Termination of this Deed shall be without
prejudice to a party’s accrued rights and remedies, obligations and liabilities
under this Deed as at the date of such termination.

 

Guarantee

 

18.                                 In consideration of the Shareholder entering
into this Deed at the request of the Guarantor, the Guarantor hereby
unconditionally and irrevocably guarantees to the Offeror, as primary
obligations of it:

 

(a)                                  the due and punctual performance and
observance by the Shareholder of its obligations, commitments and undertakings
under this Deed; and

 

(b)                                 if and whenever the Shareholder shall be in
default in the payment of any amount payable under or in connection with this
Deed or of any damages for breach of the

 

7

--------------------------------------------------------------------------------


 

same or any of the Warranties or any other warranties, representations or
undertakings contained herein after being given notice to that effect by the
Offeror, to pay to the Offeror all such amounts that are payable by the
Shareholder as though the Guarantor instead of the Shareholder was expressed to
be the principal debtor.

 

19.                                 The liability of the Guarantor under this
Deed shall not be released or diminished by any arrangements or alterations of
terms or any forbearance, neglect or delay in seeking performance of the
obligations hereby imposed or any granting of time or other indulgence for such
performance.

 

20.                                 The guarantee under paragraph 18 is to be a
continuing security to the Offeror for all obligations, commitments and
undertakings on the part of the Shareholder under this Deed. Any amount not paid
by the Shareholder and not recoverable from the Guarantor on the basis of a
guarantee (whether because of any legal limitation, disability or incapacity on
the part of the Shareholder or any other matter or thing whether known to the
Offeror or not) shall nevertheless be recoverable from the Guarantor on the
basis of an indemnity.

 

21.                                 As a separate and independent obligation,
the Guarantor undertakes, as principal obligor and not only as surety, that in
the event the Shareholder does not perform in full its obligations, commitments
and undertakings under this Deed, the Guarantor will itself then duly and
punctually perform the obligations, commitments and undertakings of the
Shareholder under this Deed as if all such obligations, commitments and
undertakings were obligations, commitments and undertakings of the Guarantor.

 

Appointment of attorney

 

22.                                 In order to secure the performance of the
Shareholder’s obligations under paragraph 3, the Shareholder hereby irrevocably
appoints any director for the time being of the Offeror to be its attorney and
agent in its name and on its behalf to execute a form or forms of acceptance
and/or such other documents and do such other acts and things as may be
necessary to accept (or procure the acceptance of) the Offers in respect of the
Relevant Shares and/or the Convertible Bonds PROVIDED THAT such director shall
only be authorised to execute such documents and perform such actions on the
Shareholder’s behalf if the Shareholder has failed to comply with its
obligations under paragraph 3.

 

Further assurance

 

23.                                 At any time after the date of this Deed,
each party shall, and shall use all reasonable endeavours to procure that any
necessary third party shall, execute such documents and do such acts and things
as any other party may reasonably require for the purpose of giving that party
the full benefit of all the provisions of this Deed in their favour.

 

Undertaking survives

 

24.                                 The Warranties, the warranties under
paragraph 14 and all other provisions of this Deed, insofar as the same shall
not have been performed upon the Completion Date, shall remain in full force and
effect.

 

General

 

25.                                 This Deed may be executed in any number of
separate counterparts, each of which is an original but all of which together
shall constitute one and the same instrument.

 

8

--------------------------------------------------------------------------------


 

26.                                 The failure to exercise or delay in
exercising a right or remedy provided by this Deed or by law does not impair or
constitute a waiver of the right or remedy or an impairment of a waiver of other
rights or remedies. No single or partial exercise of a right or remedy provided
under this Deed or by law prevents further exercise of the right or remedy or
the exercise of another right or remedy.

 

27.                                 If at any time any provision of this Deed is
or becomes illegal, invalid or unenforceable under the laws of any jurisdiction,
that shall not affect:

 

(a)                                  the legality, validity or enforceability in
that jurisdiction of any other provision of this Deed; or

 

(b)                                 the legality, validity or enforceability
under the law of any other jurisdiction of that or another provision of this
Deed.

 

28.                                 Each party agrees that, if it fails to
perform or breaches any of the obligations under this Deed, damages may not be
an adequate remedy and accordingly, the parties to whom any such unperformed or
breached obligation is owed shall be entitled to the remedy of specific
performance.

 

Notices

 

29.                                 A notice or other communication under or in
connection with this Deed (a Notice) shall be in writing; in the English
language; and delivered personally or sent by registered post (or air mail if
overseas) or by fax to the party due to receive the Notice to the address set
out in paragraph 31.

 

30.                                 Unless there is evidence that it was
received earlier, a Notice is deemed given if:

 

(a)                                  delivered personally, when left at the
address referred to in paragraph 31;

 

(b)                                 sent by mail, except air mail, two Business
Days after posting it;

 

(c)                                  sent by air mail, six Business Days after
posting it; and

 

(d)                                 sent by fax, when confirmation of its
error-free transmission has been recorded by the sender’s fax machine,

 

provided that in each case where delivery by hand or by fax occurs after
6:00 p.m. on a Business Day or on a day which is not a Business Day, service
shall be deemed to occur at 9:00 a.m. on the next following Business Day.
References to time in this paragraph 30 are to local time in the country of the
addressee.

 

31.                                 For the purposes of paragraphs 29 and 20,
Notices should be sent as follows:

 

(a)                                  in the case of the Offeror, to the Offeror,
c/o The Coca-Cola Company, NAT 456, P.O. Box 1731, Atlanta, Georgia 30301,
United States of America or on fax number 1-404-598-7791, marked for the
attention of Vice President and Director of Mergers and Acquisitions;

 

(b)                                 in the case of the Shareholder, to the
Shareholder at Scotia Centre, 4th Floor, P.O. Box 2804, George Town, Grand
Cayman, Cayman Islands or on fax number +8610 6048 9047, marked for the
attention of Mr. Zhu Xinli; and

 

9

--------------------------------------------------------------------------------


 

(c)                                  in the case of the Guarantor, to the
Guarantor at c/o Beijing Huiyuan Beverage & Food Group Limited, Beixiaoying
Town, Shunyi District, Beijing, PRC or on fax number +8610 6048 9047.

 

Governing law and arbitration

 

32.                                 This Deed shall be governed by and construed
in accordance with the laws of Hong Kong.

 

33.                                 Any dispute or claim arising out of or in
connection with or relating to this Deed (a Dispute), or the interpretation,
breach, termination or invalidity of this Deed including the validity, scope and
enforceability of this arbitration provision, shall be finally resolved by
arbitration in Hong Kong under the auspices of the Hong Kong International
Arbitration Centre (HKIAC) in accordance with the UNCITRAL Arbitration Rules and
the HKIAC Procedures for the Administration of International Arbitration in
force at the date of this Deed (the UNCITRAL Arbitration Rules and the HKIAC
Procedures collectively referred to as the Arbitration Rules). There shall be
three arbitrators (the Arbitration Board). If there are only two parties to the
arbitration, each party shall appoint one arbitrator and the two arbitrators so
appointed shall appoint the third arbitrator, who shall serve as the presiding
arbitrator of the Arbitration Board. If there are more than two parties to the
arbitration, the parties shall endeavour to agree on the procedure for
appointing the arbitrators and if within thirty (30) days of receipt of the
Notice of Arbitration, the parties have not reached an agreement on the
procedure for appointing the arbitrators, all the arbitrators shall be appointed
by the HKIAC as soon as practicable upon the receipt of a party’s request to the
HKIAC. The parties shall not be limited in their selection of arbitrators to any
prescribed list; however, all arbitrators shall be impartial and independent.

 

34.                                 The arbitration proceedings shall be
conducted and the award shall be rendered in English (with a simultaneous
translation of the proceedings into Chinese if so requested by any party). If
the Arbitration Rules are in conflict with the provisions of this section,
including the provisions concerning the appointment of arbitrators, the
provisions of this section shall prevail. The arbitrators shall decide any
Dispute submitted by the parties to the arbitration in accordance with the
governing law specified in paragraph 32. Judgment upon any arbitral award
rendered hereunder may be entered in any court having jurisdiction, or
application may be made to such court for a judicial acceptance of the award and
an order of enforcement, as the case may be.

 

35.                                 The parties to the Dispute agree to
facilitate the arbitration by: (i) cooperating in good faith to expedite, the
conduct of the arbitration; (ii) conducting arbitration hearings to the greatest
extent possible on successive Business Days; and (iii) using their best efforts
to observe the time periods established by the Arbitration Rules or by the
Arbitration Board for the submission of evidence and briefs.

 

36.                                 In order to facilitate the comprehensive
resolution of related Disputes, all claims that arise under or in connection
with this Deed may be brought in a single arbitration. Upon the request of any
party to such arbitration, the Arbitration Board for such proceeding shall be
entitled to consolidate any arbitration proceeding constituted under this Deed
with any other arbitration proceeding constituted under this Deed,  if the
Arbitration Board determines that (i) there are issues of fact or law common to
the proceedings so that a consolidated proceeding would be more efficient than
separate proceedings, and (ii) no party would be unduly prejudiced as a result
of such consolidation through undue delay or otherwise. No such consolidation
shall take place unless the parties to all the relevant arbitrations are
identical. In the event of different rulings on consolidation by the Arbitration
Board constituted hereunder and another Arbitration Board constituted under this
Deed, the ruling of the Arbitration Board constituted first in time shall
control. Such

 

10

--------------------------------------------------------------------------------


 

Arbitration Board shall serve as the tribunal for any consolidated arbitration,
and shall have the power to make all orders consequential upon and for the
purposes of facilitating the consolidation of the arbitrations, including orders
as to costs.

 

37.                                 The costs and expenses of the arbitration,
including the fees of the Arbitration Board, shall be borne equally by each
party to the Dispute, and each party shall pay its own fees, disbursements and
other charges of its counsel; provided that the Arbitration Board shall have the
right to allocate the costs and expenses between each party as the Arbitration
Board deems equitable.

 

38.                                 The award of the Arbitration Board shall be
final and binding upon the disputing parties, and any party to the Dispute may
apply to a court of competent jurisdiction for enforcement of such award. Any
party to the Dispute shall, prior to the appointment of the Arbitration Board,
be entitled to seek preliminary injunctive relief, to prevent irreparable harm
from any court of competent jurisdiction pending the constitution of the
Arbitration Board. Without prejudice to such provisional remedies that may be
granted by a national court, the Arbitration Board shall have full authority to
grant provisional remedies, to order a party to seek modification or vacation of
an injunction issued by a national court, and to award damages for the failure
of any party to respect the Arbitration Board’s orders to that effect.

 

11

--------------------------------------------------------------------------------


 

Yours faithfully,

 

 

Executed as a deed under the Common Seal
of CHINA HUI YUAN JUICE
HOLDINGS CO., LTD. affixed in the
presence of:

 

 

 

/s/ Zhu Xin Li

 

Director

 

 

 

Signed, sealed and delivered by MR. ZHU
XINLI in the presence of:

 

 

 

 

 

Witness

 

 

 

AGREED AND ACCEPTED BY:

 

Executed as a deed by

Paul Etchells

 


as attorney for ATLANTIC INDUSTRIES
in the presence of:

 

 

 

 

/s/ Paul Etchells

 

Signature of attorney

 

 

 

 

Signature of Witness

 

 

 

 

 

Name (print)

 

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DEFINITIONS

 

In this Deed:

 

Affiliate means, with respect to any Person, any other Person Controlling,
Controlled by, or under common Control with such Person, and with respect to an
individual Person, means that individual’s relative, that is any spouse and any
child (including adopted child and step-child), as well as any entity which is
Controlled by any of the foregoing acting singly or together as well as such
entity’s Affiliates;

 

Business Days means a day on which banks are open for the transaction of normal
banking business in Hong Kong and in the PRC (excluding Saturday and Sunday);

 

Claim means any claim by the Offeror for a breach of the Warranties;

 

Completion Date means the date on which the Share Offer becomes or is declared
unconditional in all respects;

 

Consideration means HK$7,442,000,000, representing HK$12.20 per Relevant Share;

 

Control of a Person means: (i) with respect to a corporate Person, direct or
indirect ownership of more than thirty percent of the outstanding voting
securities of such corporate Person or the ability to appoint more than
one-third of the directors of the board or equivalent governing body of such
Person or the ability to direct or cause the direction of the management and
policies of such Person; (ii) with respect to a non-corporate Person, the
comparable voting interest (as set forth in (i) above) for such non-corporate
Person; (iii) the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person; or (iv) the
operational or practical control of a Person; and the terms Controls,
Controlling and Controlled shall have corresponding meanings PROVIDED THAT, in
the case of the reference to Affiliates in paragraph 5(e)(ii) only, it means
(v) with respect to a corporate Person, direct or indirect ownership of more
than fifty percent of the outstanding voting securities of such corporate Person
or the ability to appoint more than one-half of the directors of the board or
equivalent governing body of such Person or the ability to direct or cause the
direction of the management and policies of such Person; (vi) with respect to a
non-corporate Person, the comparable voting interest (as set forth in (v) above)
for such non-corporate Person; (vii) the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person; or (viii) the operational or practical control of a Person; and the
terms Controls, Controlling and Controlled shall, in connection with the
reference to Affiliates in paragraph 5(e)(ii) only, have corresponding meanings;

 

Convertible Bonds means the US$6,000,000 of series A2.5 per cent. Convertible
bonds due 2011 of face value US$1,000 each issued by Huiyuan and held by the
Shareholder;

 

Data Room means the electronic data room established by Huiyuan containing
certain documents and information relating to the Group and/or the Offers
virtually hosted and maintained by Merrill DataSite and downloaded in its
entirety onto duplicate CD-ROMs which have been initialed for identification
purposes by representatives of the Offeror and the Shareholder;

 

Deed of Non-Competition means the deed to be entered into on or about the date
of this Deed by the Guarantor in favor of the Offeror and Huiyuan pursuant to
which the Guarantor has undertaken that he will not, and that he will procure
that none of his Affiliates will, for a period of two years from the Completion
Date, directly or indirectly, carry on, participate or be interested or engaged
in or acquire or hold any business in the PRC which is or may be in competition
with the business

 

13

--------------------------------------------------------------------------------


 

of Huiyuan;

 

Disclosed means fairly disclosed:

 

(A)                              in this Deed; and

 

(B)                                in any of the documents and information in
the Data Room;

 

Encumbrance means a mortgage, charge, pledge, lien, option, restriction, right
of first refusal, right of pre-emption, third-party right or interest, or other
encumbrance or security interest having similar effect;

 

Executive means the Executive Director of the Corporate Finance Division of the
SFC;

 

First Long Stop Date means the date which is 90 days after the date of the
Announcement, which date shall be automatically extended to the date which is
200 days after the date of the Announcement if the Pre-Condition is not
satisfied before such date (or any other date as may be announced by the Offeror
and approved by the Executive and the Shareholder);

 

Governmental Authority means any national, state, municipal or local government
(including any subdivision, court, administrative agency or commission or other
authority thereof) or any quasi governmental or private body exercising any
regulatory, taxing, importing or other governmental or quasi governmental
authority in the PRC;

 

Group means Huiyuan and its subsidiaries, and member of the Group shall be
construed accordingly;

 

Group Company means Huiyuan or a subsidiary of Huiyuan;

 

HK$ means Hong Kong dollars, the lawful currency of Hong Kong;

 

Hong Kong means the Hong Kong Special Administrative Region of the PRC;

 

Latest Despatch Date means the later of 21 days after the date of the
Announcement and the date which is 7 days after the Pre-Condition is satisfied
(or such later date to which the Executive, at the request of the Offeror, may
consent);

 

Listing Rules means the Rules Governing the Listing of Securities on The Stock
Exchange of Hong Kong Limited;

 

Person means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organisation,
Governmental Entity or any other entity;

 

PRC means the People’s Republic of China;

 

PRC Antitrust Filing means the submission of the formal notification pursuant to
The Antitrust Laws of the PRC to The Ministry of Commerce of the PRC, Department
of Treaty and Law, Antimonopoly Investigations Office in connection with the
Share Offer;

 

Pre-Condition means the pre-condition to the making of the Share Offer as
described in the Announcement;

 

Relevant Shares means 610,000,000 Shares directly or indirectly owned by the
Shareholder and representing 41.53% of Huiyuan’s entire issued share capital as
at the date of this Deed (which expression shall include any other Shares issued
after the date of this Deed and attributable to or derived from the Relevant
Shares);

 

14

--------------------------------------------------------------------------------


 

Shares means the ordinary shares of US$0.00001 each in the share capital of
Huiyuan;

 

Supply Contract means the raw materials purchase and recyclable containers sales
agreement entered into between Huiyuan and Beijing Huiyuan Beverage & Food Group
Co., Ltd. and Beijing Huiyuan Juice & Beverage Co., Ltd. on 31 March 2008;

 

Upstream Business means the business carried on as at the date of this Deed by
certain Affiliates of the Guarantor (but not any Group Companies) relating to
the production, supply and distribution of recyclable containers, external
packaging and raw materials for juice production; and

 

US$ means dollars of the United States of America, the lawful currency of the
United States of America.

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

WARRANTIES

 

In this Schedule 2:

 

Accounts means the audited consolidated balance sheet, profit and loss account
and cashflow statement of Huiyuan, in each case, as at and for the period ended
on the Accounts Date, together with the auditors’ reports and directors’ reports
on and the notes to such accounts;

 

Accounts Date means 31 December 2007;

 

Applicable Laws means, with respect to any Person, any laws, rules, regulations,
guidelines, directives, judgments, decrees, order, notices, rulings or decisions
of any governmental or regulatory authority or stock exchange that is applicable
to such Person;

 

Intellectual Property means trade marks, internet domain names, service marks
and all rights in trade, business and company names including (insofar as the
foregoing rights are obtainable by registration) applications for registration
of the Group Companies;

 

Intellectual Property Rights means all Intellectual Property owned or used by
any Group Company in or in connection with its business; and

 

Tax means any form of taxation and any levy, duty, charge, contribution,
withholding or impost in the nature of taxation (including any related fine,
penalty, or interest) imposed, collected or assessed by, or payable to a Tax
Authority; and Tax Authority means any government, state or municipality or any
local, state, federal or other authority, body or official anywhere in the world
exercising a fiscal, revenue, customs or excise function.

 

In this Schedule 2, a reference to “so far as the Shareholder is aware” or any
similar reference shall include the knowledge of the Guarantor.

 

PART A

 

1              RELEVANT SHARES AND CONVERTIBLE BONDS

 

1.1           Save as Disclosed, the Shareholder is entitled to sell and
transfer, or procure the sale and transfer of, the full legal and beneficial
ownership of the Relevant Shares and the Convertible Bonds to the Offeror
pursuant to and in accordance with the terms and conditions of the Share Offer
and the Convertible Bond Offer, free from Encumbrances and with all rights
attaching thereto as at the date of the Offers (including the right to all
dividends, and other distributions, if any, declared, made or paid after the
date of the Announcement) and thereafter.

 

1.2           The Relevant Shares have been validly allotted and issued and are
fully paid or credited as fully paid and are all the Shares legally or
beneficially owned by the Shareholder.

 

1.3           Other than as Disclosed, neither the Shareholder nor any of its
Affiliates has any interest in any securities of Huiyuan or any rights to
subscribe for, purchase or otherwise acquire any such securities.

 

1.4           The Shareholder is the registered holder and beneficial owner of
the Convertible Bonds.

 

PART B

 

2.             CAPACITY AND AUTHORITY OF SHAREHOLDER

 

16

--------------------------------------------------------------------------------


 

2.1                                 The Shareholder:

 

(A)                              has been duly incorporated and constituted, and
is legally subsisting under the laws of its place of incorporation;

 

(B)                                has the requisite power and authority to
enter into, and to perform its obligations under, this Deed; and

 

(C)                                has obtained or satisfied all corporate,
regulatory and other approvals, and any other conditions, necessary to execute
and perform its obligations under this Deed.

 

2.2                                 The execution and delivery by the
Shareholder of this Deed, and the performance and completion of this Deed by the
Shareholder:

 

(A)                              subject to satisfaction of the Pre-Condition,
will not infringe any Applicable Laws;

 

(B)                                will not result in any breach of the terms
of, or constitute a default under, its constitutional documents or any
instrument, agreement or governmental, regulatory or other judgment, decree or
order to which the Shareholder is a party or by which it is bound; and

 

(C)                                will not conflict with any of its
certificates, licences or permits that enable it to carry on the business or
operations operated by it.

 

2.3                                 This Deed constitutes legal, valid and
binding obligations of the Shareholder enforceable in accordance with its terms.

 

3.                                      CHANGES SINCE THE ACCOUNTS DATE

 

3.1                                 Since the Accounts Date:

 

(A)                              no Group Company has, save as Disclosed,
created, allotted, issued, acquired, repaid or redeemed any share or loan
capital (or made any agreement or arrangement or undertaken any obligation to do
any of those things);

 

(B)                                there has been no material adverse change in
the turnover, or the financial or trading position, of any Group Company which
would be material in the context of the Group taken as a whole;

 

(C)                                no Group Company has entered into any
material contract outside the ordinary course of business consistent with past
practice;

 

(D)                               no Group Company has declared or paid any
dividend or made any distribution of assets, capital or profits; and

 

(E)                                 other than in the ordinary course of its
business and on arm’s length terms, no Group Company has acquired or disposed
of, or agreed to acquire or dispose of, an asset of a value in excess of HK$50
million.

 

4.                                      INFORMATION

 

The Shareholder is not aware of any unpublished information relating to the
affairs, business or property of Huiyuan or any Group Company which has or which
might reasonably be expected to have a materially adverse effect on the future
profitability of the Group taken as a whole, or has or might reasonably be
expected to have a material adverse

 

17

--------------------------------------------------------------------------------


 

effect on the net asset value of the Group taken as a whole, in each case when
compared to the position of the Group as at the Accounts Date.

 

5.                                      INTELLECTUAL PROPERTY

 

5.1                                 The Intellectual Properties Disclosed are
all the material Intellectual Properties of the Group.

 

5.2                                 The Intellectual Properties used by or in
connection with the business of the Group are Intellectual Properties which a
Group Company is the registered owner or applicant for registration. Such
Intellectual Properties are owned by the relevant Group Company free of any
Encumbrances.

 

5.3                                 Except as Disclosed, no Group Company has
granted or is obliged to grant a licence, assignment or security interest in
respect of any of the material Intellectual Property Rights referred to in
paragraphs 5.1 and 5.2.

 

6.                                      PROPERTY

 

6.1                                 All properties Disclosed and/or used by or
in connection with facilities Disclosed (the Properties) comprise all of the
land and premises vested in, occupied or used by, or in the possession, of the
Group Companies.

 

6.2                                 A Group Company either possesses good and
unencumbered land use rights over, or good marketable title to, or has a valid
and legal right to use, all the Properties.

 

7.                                      LICENCES AND CONSENTS

 

7.1                                 Save as Disclosed, all material licences,
consents and other permissions and approvals required for or in connection with
the carrying on of the business now being carried on by each Group Company,
including business licences, industrial production permits, sanitation permits
and waste discharge permits (Licences):

 

(A)                              have been obtained and are in full force and
effect; and

 

(B)                                except as Disclosed, are not limited in
duration or subject to onerous conditions.

 

7.2                                 All reports, returns or information required
by law or as a condition of any Licences to be made or given to any Person or
authority in connection with the business of any Group Company have been made or
given to the appropriate Person or authority.

 

7.3                                 There is no circumstance which indicates
that any Licences may be varied, revoked or not renewed, or which may confer a
right of variation or revocation.

 

8.                                      COMPLIANCE WITH LAWS

 

Each Group Company is carrying on its business and operations so that there have
been no breaches of Applicable Laws (including Applicable Laws in relation to
Tax) in any material respect which has had or is reasonably likely to have a
material adverse effect upon its assets or business.

 

9.                                      ENVIRONMENTAL

 

9.1                                 For the purpose of this paragraph 9, the
following terms shall have the following meanings:

 

18

--------------------------------------------------------------------------------


 

Environmental Law means all or any laws, and any relevant code of practice,
guidance, note, standard or other advisory material issued by any Governmental
Authority which from time to time relates to the protection of human health or
the environment or natural resources or the conditions of the workplace or the
generation, use, management, transportation, storage, treatment or disposal of
Hazardous Material;

 

Environmental Permits means all authorisations or agreements required under
Environmental Law in relation to the carrying on of the business of any member
of the Group or the occupation or use of the Properties or Former Properties;

 

Former Properties means any land or premises or interest formerly owned or
occupied by any member of the Group;

 

Hazardous Material means any pollutant, or any hazardous, toxic, radioactive,
noxious, corrosive or caustic substance (whether in solid, liquid or gaseous
form) which alone or in combination with others is capable of causing harm to
the environment; and

 

Waste includes any unwanted or surplus substance irrespective of whether it is
capable of being recycled or recovered or has any value.

 

9.2                                 Each member of the Group has complied in all
material respects with applicable Environmental Law.

 

9.3                                 Save as Disclosed, each member of the Group
has obtained all necessary Environmental Permits (all of which are valid and
subsisting) and each member of the Group has complied in all material respects
with all terms, conditions and limitations in all Environmental Permits.

 

9.4                                 No Environmental Permit may be revoked,
modified or suspended as a result of the acquisition by the Offeror of the
Relevant Shares pursuant to the Share Offer.

 

9.5                                 No circumstance exists, nor so far as the
Shareholder is aware is likely to arise, which could make it impossible,
difficult or require material expenditure (other than in the normal course of
business consistent with past practices) for the Group to comply with the
conditions or limitations in any Environmental Permits in the future or may
result in any such Environmental Permits in the future not being extended,
renewed, granted or (where necessary) transferred and no member of the Group has
received any communication revoking, suspending, alleging non-compliance,
modifying or varying any of the Environmental Permits or is not aware of any
circumstances which might give rise to any such communication being received.

 

9.6                                 No member of the Group is engaged in any
litigation, arbitration, administrative or criminal proceedings or negotiations
with any Person or Governmental Authority relating to Environmental Law or its
enforcement and (so far as the Shareholder is aware) no litigation, arbitration,
administrative or criminal proceedings or negotiations with any Person or
Governmental Authority relating to any actual or potential liability under or
non-compliance with Environmental Law are pending, threatened or envisaged by or
against any member of the Group.

 

9.7                                 So far as the Shareholder is aware, there
are no Hazardous Materials present at, on, in or under the Properties save where
stored or used in full compliance with Environmental Law.

 

9.8                                 No member of the Group is responsible
(wholly or in part) for any clean up or other corrective action in relation to
any Properties or Former Properties or activities or

 

19

--------------------------------------------------------------------------------


 

operations undertaken or formerly undertaken by a member of the Group and is not
subject to any investigation or inquiry by any Governmental Authority and has
not received any communication regarding clean up of any Properties or Former
Properties.

 

9.9                                 All reports resulting from all environmental
or health and safety investigations, audits, appraisals, policies or assessments
undertaken or commissioned by a member of the Group relating to a member of the
Group’s operations, plant, equipment, Properties or Former Properties have been
provided to the Offeror and, so far as the Shareholder is aware, any such
investigation, audit or appraisal or assessment was carried out competently and
the contents of any such reports are correct in all material respects, do not
contain material omissions and where recommendations have been made, these have
been complied with in all material respects.

 

10.                               PRODUCT LIABILITY

 

10.1                           There is no material claim in respect of Product
Liability outstanding or (so far as the Shareholder is aware) threatened against
or expected by the Group in relation to its business and (so far as the
Shareholder is aware) there are no circumstances which are likely to give rise
to any such claim. For this purpose, Product Liability means a liability arising
out of death, personal injury or damage to property caused by a defective
product or defective services sold, supplied or provided by any member of the
Group in the course of its business on or prior to the date of this Deed.

 

10.2                           So far as the Shareholder is aware, no member of
the Group has manufactured, sold or supplied any product or service, a
significant portion of which:

 

(A)          is, was or will become, in any material respect, faulty or
defective;

 

(B)          does not comply in any material respect with any warranty or
representation, express or implied, made by or on behalf of any member of the
Group in respect of it or with all Applicable Laws; or

 

(C)          was sold or supplied on terms that any member of the Group accepts
an obligation to service or repair or replace such products after delivery.

 

11.                               LITIGATION

 

11.1                           No Group Company is engaged in any capacity in
any significant litigation, arbitration, prosecution or other legal proceedings,
which has had or is reasonably likely to have, in each case, a material adverse
effect to the Group involving an amount in excess of HK$5 million.

 

11.2                           There is no outstanding judgment, order, decree,
arbitral award or decision of a court, tribunal, arbitrator or governmental
agency against any Group Company, which has had or is reasonably likely to have,
in each case, a material adverse effect to the Group involving an amount in
excess of HK$5 million.

 

12.                               CONSEQUENCES OF THE OFFERS

 

12.1                           The completion of the Offers will not:

 

(A)                              cause any member of the Group to lose the
benefit of any licence, consent, permit, approval or authorisation (public or
private) or any right or privilege it presently enjoys or relieve any Person of
any obligation to any member of the Group (whether contractual or otherwise) or
enable any Person to determine any such

 

20

--------------------------------------------------------------------------------


 

obligation or any contractual right or benefit now enjoyed by any member of the
Group or to exercise any right whether under an agreement with any member of the
Group or otherwise;

 

(B)                                save in respect of those loan facilities of
the Group that have been Disclosed, result in any present or future indebtedness
of any member of the Group becoming due or capable of being declared due and
payable prior to its stated maturity;

 

(C)                                save as Disclosed, give rise to or cause to
become exercisable any right of pre-emption;

 

(D)                               result in a breach of, or constitute a default
under, any provision of the memorandum or articles of association or other
constitutional documents of any member of the Group;

 

(E)                                 result in a breach of, or constitute a
default under any order, judgment or decree of any Governmental Authority by
which any member of the Group is bound or subject; or

 

(F)                                 save in respect of those loan facilities of
the Group that have been Disclosed, result in a breach of, or constitute a
default under the terms, conditions or provisions of any agreement,
understanding, arrangement or instrument (including, but not limited to, any of
any member of the Group’s contracts).

 

21

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

ANNOUNCEMENT

 

22

--------------------------------------------------------------------------------